Title: From George Washington to Indian Nations, 29 November 1796
From: Washington, George
To: Indian Nations


                        
                             29 November, 1796
                        
                        Chiefs and Warriors, Representatives of the Wyandots, Delawares, Shawanoes,
                            Ottawas, Chipewas, Putawatimes, Miamis, Eel River, Weeas, Kickapoos, Piankashaws, and
                            Kaskaskias.
                        My Children,
                        I have heard and considered what you have said to me through the Secretary of
                            War, and I am pleased to see you at the Seat of Government, and to receive you as friends. 
                        You have asked for my advice, and I will give it to you freely upon such
                            matters as appear to me, to be essential to your welfare.
                        In the treaty which you have entered into with my great Warrior, General
                            Wayne, and which has been ratified by the Senate of the United States, you have made
                            certain grants and promised certain things, that I make no doubt you will comply with. On
                            the other hand the United States have promised in the same treaty, certain things to you,
                            which they mean to perform.
                        
                        The United States, who love justice, have agreed to pay to you and your
                            Children for ever, a yearly sum of money in Goods, for a certain parcel of your land. By the
                            same treaty, the Indian Nations mentioned therein, have bound themselves not to sell any of
                            their land, except to the United States. This is a wise part of the treaty, inasmuch as it
                            prevents your people from being cheated out of large tracts of their Country by designing
                            Men, who would not pay them what the land was worth; whilst what they might receive for it,
                            could be of no use to their posterity. This is not the case when the United States buy your
                            land. They are careful that the Children of those who sell it, shall reap as much advantage
                            from the Sale, as their fathers did. Thus the treaty secures to each Indian nation their
                            land against purchases by Individuals, whilst the laws of the United States, have in
                            addition to that treaty, provided a punishment for persons who shall attempt to buy it,
                            contrary thereto.
                        Let your Nations therefore, pay a due respect and attention to this part of the
                            treaty, and they will have nothing to apprehend for their land.
                        It may be proper to say something to you relative to the distribution of the
                            Goods agreed to be paid to you annually for the land ceded by the treaty. It is right that
                            the Quota, apportioned to each Nation, should be delivered to such persons only as the
                            Nation may appoint to receive it. To prevent frauds, therefore, and ensure a fair
                            distribution among yourselves, it is recommended that each Nation should fix every year upon
                            the persons whom it wishes should receive it’s quota, and that they should instruct their
                            Interpreter to inform the Agent who is to deliver the Goods, of the names of the Persons so
                            chosen.
                        
                        I shall now give you some advice respecting the conduct of your people, the
                            observance of which, I consider of importance to their tranquillity and peace. There are
                            among the Indians as among the Whites, Individuals who will steal their Neighbour’s
                            property, when they find the opportunity, in preference to acquiring property to themselves
                            by honest means. Bad white Men, for example, will go into the indian Country, and steal
                            horses; and bad Indians, in like manner, will go into the settlement of the Whites and steal
                            their horses. If the Indian Nations wish to deserve the friendship of the United States and
                            to prevent the white settlers on the frontiers from retaliation on their property, the
                            Chiefs and Warriors of the respective Nations must use their endeavours to punish such
                            Offenders, and restore to the Whites, or to some Officer of the United States, the property
                            they may have stolen. As for the Government, it will use it’s utmost endeavours to restore
                            to every Indian any property of his which may have been stolen by Citizens of the United
                            States, and will moreover punish those who violate the laws that have been made to prevent
                            such practices, whenever the fact can be proved upon them.
                        
                        But, it is not enough that the United States should furnish your Nations with an
                            annual quantity of Goods; that you should not sell your lands for that which could be of no
                            advantage to your Posterity; that you should prevent bad Indians from stealing from the
                            white frontier People; and that you should live in friendship with the United States. More
                            than all this is required to render your condition comfortable. Your lands are good. Upon
                            these you may raise horses and large flocks of Cattle, by the Sale of which you may procure
                            the conveniencies and necessaries of life in greater abundance, and with less trouble than
                            you do at present. You may also, by a little more industry, raise more corn and other grain,
                            as well for your families as for the support of your Stock in winter. I hope the Nations
                            will maturely reflect upon this subject, and adopt what cannot fail to make them happier.
                            When the Government shall be informed that they have taken this wise course and are
                            sincerely desirous to be aided in it, they may rely upon receiving all necessary assistance. 
                        In order that my Children of the different Nations should be informed of this
                            advice, I request that you will explain to them what you have heard me say. I shall also, to
                            the end that it may remain among them, and not be forgotten by their Children, request my
                            beloved Secretary of War to send a copy of this Talk to each Nation, to be explained to them
                            by their respective Interpreters.
                        Should you have any thing particular to say before you leave the Seat of
                            Government, you will address it to the Secretary of War, who is instructed by me upon all
                            matters relating to the Indian Nations, and who will furnish such of you as have acquired
                            the title of Chiefs or Warriors with a Testimonial, of the same import as that delivered up
                            by Blue Jacket, as a proof of my esteem and friendship. 
                        
                        I now sincerely wish you a good Journey, and that you may find your Brothers
                            and families well on your Return, and that the Great Spirit above, may long preserve your
                            Nations in peace with each other, and with the United States. Given at Philadelphia this
                            twenty ninth day of November 1796 and in the twenty first year of the Independence of the
                            United States of America.
                        
                            Go: Washington
                            
                        
                    